By JUDGE J. M. H. WILLIS, JR.
By the statements of facts contained in their memoranda counsel have submitted to the Court that the parties to this proceeding were both residents of Virginia before, during and after the obtaining by Mr. Jones of the Haitian divorce. Without notice to Mrs. Jones, and without her assistance or consent, Mr. Jones went to Haiti and stayed there just long enough to obtain the ex parte divorce which he contends herein is valid.
Under the facts of this case, Haiti did not have jurisdiction over the parties or their marriage. The Haitian Decree is void. It is to be accorded no effect in Virginia.
Mr. Jones contends that Mrs. Jones is estopped from contesting the validity of the Haitian divorce, because she waited nineteen months before bringing this divorce suit in Virginia and because she has litigated other, collateral matters in Virginia. The mere fact that the cause of action for divorce may have run in favor of Mrs. Jones put her under no obligation to assert it or to seek a divorce. Asserting and pursuing her other rights according to her necessi*339ties as she perceived them did not constitute a disclaimer of her rights with respect to her marriage.
Estoppel is personal. To deny Mrs. Jones the right to maintain this suit on theories of estoppel would not validate the Haitian divorce, would not liberate the parties from their marriage, but would serve only to imprison the parties in a marriage from which they both seek to be free. This is obviously not a desirable result.
An order will be entered declaring the Haitian Divorce Decree to be invalid and of no effect, declaring that the parties are married, and authorizing the complainant to pursue such relief as may be appropriate.